          Case 5:18-cr-00227-SLP Document 141 Filed 02/14/20 Page 1 of 5
Appellate Case: 20-6010 Document: 010110304566 Date Filed: 02/14/2020                 Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                            February 14, 2020
                         _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 20-6010

  JOSEPH MALDONADO-PASSAGE,
  a/k/a Joseph Allen Maldonado, a/k/a
  Joseph Allen Schreibvogel, a/k/a Joe
  Exotic,

        Defendant - Appellant.
                       _________________________________

                                      ORDER
                         _________________________________

 Before TYMKOVICH, Chief Circuit Judge.
                  _________________________________

       This matter is before the court on Appellant’s counsel’s Motion to Withdraw as

 Appointed Counsel and Supplement thereto. Upon consideration, the motion is

 GRANTED.

       The district court has made the requisite finding of eligibility for appointment of

 counsel pursuant to 18 U.S.C. § 3006A, and the Office of the Federal Public Defender for

 the District for the Districts of Colorado and Wyoming (“Colorado/Wyoming FPD”) is

 appointed as counsel for Appellant Joseph Maldonado-Passage. Pursuant to § 3006A, the

 Office of the Federal Public Defender for the Western District of Oklahoma (“Western

 District of Oklahoma FPD”) is appointed nunc pro tunc to the date the notice of appeal
          Case 5:18-cr-00227-SLP Document 141 Filed 02/14/20 Page 2 of 5
Appellate Case: 20-6010 Document: 010110304566 Date Filed: 02/14/2020                   Page: 2



 was filed in this matter, and that appointment ends with the entry of this order appointing

 new counsel.

        Within ten days from the date of this order, the Western District of Oklahoma FPD

 shall transmit to the Colorado/Wyoming FPD1 copies of all documents in their possession

 that are pertinent to this appeal and not otherwise available via PACER and/or CM/ECF.

 Also within ten days, the Colorado/Wyoming FPD shall file an entry of appearance in

 this appeal.

        A designation of record and transcript order form were filed. Within 20 days from

 the date of this order, the Colorado/Wyoming FPD shall file any necessary supplemental

 designation of record or supplemental transcript order form. Appellant’s opening brief

 shall be due 40 days from the date the record on appeal is filed in this court. See Fed. R.

 App. P. 31(a)(1); 10th Cir. R. 11.2(A). The Clerk of the U.S. District Court for the

 Western District of Oklahoma shall wait at least 20 days before transmitting the record on

 appeal to this court.




        1
            633 17th Street, Suite 1000
            Denver, CO 80212
            Phone: 303.294.7002
            Fax: 303.294.1192

                                              2
          Case 5:18-cr-00227-SLP Document 141 Filed 02/14/20 Page 3 of 5
Appellate Case: 20-6010 Document: 010110304566 Date Filed: 02/14/2020                Page: 3



       The Clerk’s Office shall transmit a copy of this order to the Clerk of the U.S.

 District Court for the Western District of Oklahoma. The Western District of Oklahoma

 FPD shall transmit a copy of this order to Mr. Maldonado-Passage forthwith.


                                              Entered for the Court
                                              CHRISTOPHER M. WOLPERT, Clerk


                                              by: Lindy Lucero Schaible
                                                  Counsel to the Clerk




                                             3
          Case 5:18-cr-00227-SLP Document 141 Filed 02/14/20 Page 4 of 5
Appellate Case: 20-6010 Document: 010110304567 Date Filed: 02/14/2020                  Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
  Christopher M. Wolpert                                                        Jane K. Castro
  Clerk of Court                       February 14, 2020                    Chief Deputy Clerk




  Ms. Virginia L. Grady
  Office of the Federal Public Defender
  Districts of Colorado and Wyoming
  633 17th Street, Suite 1000
  Denver, CO 80202

  RE:       20-6010, United States v. Maldonado-Passage
            Dist/Ag docket: 5:18-CR-00227-SLP-1

 Dear Counsel:

 You have been appointed as counsel for appellant pursuant to the Criminal Justice Act,
 18 U.S.C. 3006A. The order appointing you has been docketed in the above-referenced
 appeal. If an adverse decision is rendered you must advise your client of the right to seek
 review of this court's decision by petition for certiorari. If the client requests, and you
 believe a petition to be legally sound, you must file one with the clerk of the Supreme
 Court of the United States. See Criminal Justice Act Plan, 10th Cir. R., Addendum I.

 Please contact this office if you have questions.

                                               Sincerely,



                                               Christopher M. Wolpert
                                               Clerk of the Court
          Case 5:18-cr-00227-SLP Document 141 Filed 02/14/20 Page 5 of 5
Appellate Case: 20-6010 Document: 010110304567 Date Filed: 02/14/2020      Page: 2

  cc:    Charles Brown
         Amanda L. Maxfield Green
         William P. Earley
         Kyle Wackenheim



  CMW/sls




                                        2
